Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite without a step of combining the starting optical system, the transition layer and the complementary optical element to form the ophthalmic lens.  Claim 1, line 9, “of” should be deleted.  At line 10 of claim 1, --desired—should be inserted before “optical”.  At line 18 of claim 1, “aiming at” is colloquial and should be deleted.  Claim 2, line 4, “indexes” should be changed to –index--.  See also claim 12, line 4 in this regard.  Claim 3, line 2, --the—should be inserted before “first”.  Claim 9, last two lines the “such as…” clause renders the metes and bounds of the claim uncertain.  Claims 11 and 12 need to be revised to eliminate the occurrences of the “preferably…” and “more preferably…” limitations—these should be set forth in separate dependent claims.  
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allione et al 2015/0241714 in view of Blum et al 5,861,934 (see the Abstract; column 5, line 33 through column 6, line 56; in particular column 6, lines 10-12).
Allione et al discloses the basic claimed method of manufacturing an ophthalmic lens and lens having a desired optical function –see paragraphs 0011, 0034, 0052 and 0107-0116; See also Figures 2 and 3 – from a starting optical system (30) and a complementary optical element (12) each of which would have characteristic and perhaps different refractive indices (see paragraph 0112), wherein the complementary optical element is formed by additively forming same on a build surface, the primary reference essentially failing to teach that the refractive index of the starting optical system and that of the complementary optical element differ by at least 0.1, the provision of a transition layer between the two and that the complementary optical element is formed on the transition layer.  Blum et al (see Figs. 1-6) discloses forming an ophthalmic lens comprising an optical preform 10 (ie, the starting optical system), a transition zone 40 (ie, transition layer) and an outer layer 50 (ie, complementary optical element) wherein the refractive index of the preform is between 1.44 and 1.56, the refractive index of the outer layer is between 1.56 and 1.70, and the refractive index of the transition zone is between 1.52 and 1.65.  See the disclosure at col. 5, lines 47-64 and col. 6, lines 32-42.  It is clear that the refractive indices of the preform and the outer layer differs by around 0.1, or such would have been obvious given the ranges of refractive indices for the two layers.  Further, it is clear that the transition layer has a refractive index between the two and this is done to “achieve minimum internal reflection from the interface” (see col. 6, lines 10-12) so that the different regions of the 
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
         
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742